PER CURIAM.
On authority of Nebraska Press Association v. Stuart, 427 U.S. 539, 96 S.Ct. 2791, 49 L.Ed.2d 683, and related cases, the judgment convicting The Birmingham Post Herald Newspaper and its reporter, Greg McDonald, for contempt of court is hereby reversed, and judgment is here rendered discharging the newspaper and the reporter from the fine and sentence imposed by the lower court. Said fine and sentence are hereby vacated and held for naught.
REVERSED AND RENDERED.
All the Judges concur.